HOPKINS, District Judge.
The counsel for the assignee has submitted an argument to me, in which it is insisted that the account to the extent of the amount guaranteed is a secured debt and should be proven as such. It is not denied but that the bankrupt was indebted to those creditors for goods sold him in the amount stated in the proof. The only question, therefore, is one of law, that is, whether this debt, to the extent of the guaranty of Servis, who is good, and responsible for the amount of it, is to be regarded as a secured debt within the meaning of the bankrupt law. This depends *830upon the proper interpretation of section 5075, Rev. St. That section reads: “When a creditor has a mortgage or pledge of real or personal property of the bankrupt, or a lien thereon, to secure the payment of a debt owing to him from the bankrupt, he shall be admitted as a creditor only for the balance of the debt due after deducting the value of such property. * * * Or the creditor may release or convey his claim to the assignee upon such property and be admitted to prove his debt. * * * If the property is not so sold or released and delivered up, the creditor shall not be allowed to prove any part of his debt.” This is the provision in regard to proving secured debts, and it so clearly defines the kind of security meant, it seems to me that there can be but little doubt that a debt secured by the guaranty or indorsement of a third person does not faE within the purview of the acts. The security must be upon property real or personal of the bankrupt, that may be surrendered or conveyed to the assignee, and the estate in his hands be augmented thereby. It, in terms, applies only to security of property upon bankrupt. It has been held both in this country and England (where the statute is similar to ours) that when a debt of the bankrupt is secured by the guaranty or in-dorsement of a third party and such third party has secured the debt by mortgage on his own property, that such a case was neither within the spirit or meaning of the act. A creditor holding such a security could not by a release or surrender use it for the benefit of the bankrupt’s estate. In the as-signee’s hands it would be whoHy unavailing. It has also been held that a creditor holding security upon the separate estate of the wife of the-bankrupt for his debt is not a secured creditor within the act, and may prove his debt as unsecured. Ex parte Hedderly, 2 Mont. D. & D. 487; Ex parte Parr, 18 Ves. 65. The rule is stated that a creditor has a right in bankruptcy to prove and avail himself of aE coEateral securities from third persons to the fuE extent of the debt. Section 6075,2 in harmony with this conclusion, provides that when a party is liable upon a note or contract as a member of two firms having distinct estates to be wound up in bankruptcy, the debt may be proved as against both. See, also, in further elucidation and support of this view, Ex parte Goodman, 3 Madd. 373; In re Plummer, 1 Phil. Oh. 56; Peacock’s Case, 2 Glyn & J. 27; Ex parte Adams, 3 Mont. & A 157. The EngHsh authorities on this point were examined and approved by Justice Story, in Re Babcock, [Case No. 696.] That was the case of an accommodation acceptor of a biE of exchange going into bankruptcy, and the holder of the biE having attached certain property of the drawer, and having also proved his debt against the -acceptor’s estate. Judge Story said: “Admitting the attachment to be a security and the bankrupt to be an accommodation acceptor, it is clear that the creditor has a right to proceed against the bankrupt'for his debt in bankruptcy, and also against the other parties to the biE under his attachment until he has recovered the fuE amount of his debt, for it is not a security given by the bankrupt of his own property.” That case was like this in some respects, for it seems that creditors had a suit pending, when the adjudication was had, against Servís, their guarantor, in which I learn from the counsel’s argument, they had attached property of the guarantor. In Re Cram, [Case No. 3,343,] this question is very fuHy considered, and the same conclusion reached as I have arrived at in this case. Further support of this interpretation is found in section 5070, which authorizes in-dorsers or guarantors of bankrupts to prove such debt when not paid, in case the creditor holding them fails to make proof thereof, and thus obtain the benefit of aE dividends in reduction of their Hability. That class of persons are within the protection of the bankrupt act — are regarded as quasi creditors of the bankrupt, and entitled to have the dividends applied, as far as they go, in extinguishment of their HabiHty for the bankrupt.
The assignee has no claim upon them oi-against them; they are in no sense Hable to the bankrupt’s estate, but the estate is under legal obligation to pay and protect them. In Raikes v. Todd, 8 Adol. & E. 846, a guaranty very similar to this 'was under consideration, and in that case, as in this, the principal debtor had gone into bankruptcy, and the creditor had proven his whole debt, which was in excess of the -amount guaranteed. The guaranty being for a sum not exceeding two thousand pounds, and the whole debt proven being over twenty-four hundred pounds; a dividend had been paid the creditor upon the whole claim proven, of about three hundred pounds, leaving over two thousand pounds due, and an action was prosecuted against the guarantor for the two thousand pounds, the amount guaranteed by him. The defendant pleaded the amount of the dividend ratably appHoable to the amount guaranteed as a payment pro tanto, and contended that it was to be distributed ratably over the whole bálance, and that his Hability was discharged to the extent of the dividend appHcable to the amount guaranteed by him; that as a security under this bankrupt act (the same as under ours) who had paid a debt, could stand in place of the creditor, the declared dividend should be appropriated as so much upon every distinct pound; the plaintiff contending that he might recover the dividend on his own proof and apply the whole in reduction of the excess above the sum guaranteed. This claim of the plaintiff, however, was not sustained. The court held that the security was to pay *831only the excess of the sum which he guaranteed over and above the dividend paid in respect of such sum. Bardwell v. Lydall, 7 Bing. 489, is to the same effect. This seems to me a correct exposition of the meaning and principle of these provisions of the bankrupt act, in regard to sureties for the bankrupt, and secures to them the benefits and protection contemplated by the act. Applying this doctrine to this case, these creditors would be required to apply the dividend paid in respect to the amount guaranteed by Servís in reduction of the claim upon him, each dollar of the claim being considered as reduced to the extent of the dividend paid by the bankrupt’s estate. In that way the guarantor gets the same benefit as if he had paid the two thousand dollars guaranteed and then proved-it up himself. It is in legal effect the same as paying it to the guarantor, as it is paid for his benefit and in extinguishment of his liability. This view of the equities of the case and the legal rights of the parties shows very clearly to my mind that the creditor not only has the right to prove for the full amount, but that it is a legal duty to do so if he proves at all. I, therefore, hold that these creditors, Richards, Shaw & Winslow, have the right to prove their full debt against the estate of the bankrupt in this case as an unsecured debt, and remit the matter to the register with direction to proceed in accordance with this opinion.
See, also, Re Broich, [Case No. 3,921.]

 [12 N. B. R. 502, gives section 5074.]